                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 3:18-cv-06181-JD
                                           YANBIN YU, et al.,
                                   8                      Plaintiffs,
                                   9                v.                                       ORDER RE MOTION TO DISMISS
                                  10
                                                                                             Re: Dkt. No. 43
                                  11       APPLE INC.,
                                  12
Northern District of California




                                                          Defendant.
 United States District Court




                                  13
                                           YANBIN YU, et al.,                               Case No. 3:18-cv-06339-JD
                                  14
                                                          Plaintiffs,
                                  15
                                                    v.
                                  16

                                  17
                                           SAMSUNG ELECTRONICS CO., LTD, et
                                  18
                                           al.
                                  19

                                  20                     Defendants.

                                  21

                                  22             These cases are related actions brought by the patentees over dual-lens cameras in cell
                                  23   phones. Yanbin Yu and Zhongxuan Zhang (“Yu”) sued Apple Inc. in Case No. 18-cv-06181-JD.
                                  24   Dkt. No. 1 (the Apple complaint is designated “AC”).1 They filed a substantively similar
                                  25   complaint against Samsung Electronics Co., Ltd. and its subsidiary, Samsung Electronics
                                  26   America, Inc. (together “Samsung”), in Case No. 18-cv-06339-JD. Dkt. No. 1 (the Samsung
                                  27

                                  28   1
                                           Unless otherwise noted, all docket references are to Yu v. Apple Inc., Case No. 18-cv-06181.
                                   1   complaint is designated “SC”). The cases involve one patent owned by Yu: U.S. Patent No.

                                   2   6,611,289, entitled “Digital Cameras Using Multiple Sensors with Multiple Lenses” (the “’289

                                   3   patent”). AC ¶ 8-12; SC ¶ 10-14. Yu alleges that the dual-lens cameras in Apple and Samsung

                                   4   cell phones infringe the ’289 patent. AC ¶ 13-25; SC ¶ 15-26.

                                   5          Apple has moved to dismiss for patent ineligibility under 35 U.S.C. § 101, and Samsung

                                   6   has joined the motion on the basis of Apple’s arguments. Dkt. No. 43; Dkt. No. 40 at 5 in Case

                                   7   No. 18-cv-06339. In defendants’ view, the asserted claims cannot be patented because they “are

                                   8   directed to the abstract idea of creating an image by using one image to enhance another image,”

                                   9   without any saving inventive concept. Dkt. No. 43 at 6. In light of “the sources properly

                                  10   considered on a motion to dismiss, such as the complaint, the patent, and materials subject to

                                  11   judicial notice,” Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed.

                                  12   Cir. 2018), the AC and SC are dismissed under Section 101 and Alice Corp. Pty. Ltd. v. CLS Bank
Northern District of California
 United States District Court




                                  13   International, 573 U.S. 208 (2014), with leave to amend.

                                  14                                            BACKGROUND

                                  15          The ’289 patent was issued to Yu on August 26, 2003, and expired January 15, 2019. Dkt.

                                  16   No. 1-1. The patent was directed to improving digital photos, which were said to lack the

                                  17   resolution and dynamic color range of traditional film images. See AC ¶ 10; SC ¶ 12; Dkt. No. 1-

                                  18   1 at 1:24-2:22. The inventors described “a great need” to improve the quality of digital photos

                                  19   without “enormously incurring the cost of photosensitive chips with multimillion photocells.”

                                  20   Dkt. No. 1-1 at 2:3-7. To that end, the patent claims an invention of a digital camera “capable of

                                  21   producing high resolution images” with “better colors and details in a greater range.” Id. at 2:4-

                                  22   16. The patent proposes an arrangement of multiple image sensors, lenses and a processor to

                                  23   “produce high quality and film-like true color digital images.” Id. at 2:36-49.

                                  24          The parties’ briefing focuses on claim 1 as the representative independent claim. Dkt. No.

                                  25   43 at 8; Dkt. No. 45 at 8; Dkt. No. 46 at 8. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350,

                                  26   1352 (Fed. Cir. 2016) (approving treatment of claims as representative in Section 101 challenge).

                                  27   Claim 1 recites:

                                  28                  1.     An improved digital camera comprising:
                                                                                        2
                                   1                  a first and second image sensor closely positioned with respect to a
                                                      common plane, said second image sensor sensitive to a full region of
                                   2                  visible color spectrum;
                                   3                  two lenses, each being mounted in front of one of said two image
                                                      sensors;
                                   4
                                                      said first image sensor producing a first image and said second image
                                   5                  sensor producing a second image;
                                   6                  an analog-to-digital converting circuitry coupled to said first and said
                                                      second image sensor and digitizing said first and said second intensity
                                   7                  images to produce correspondingly a first digital image and a second
                                                      digital image;
                                   8
                                                      an image memory, coupled to said analog-to-digital converting
                                   9                  circuitry, for storing said first digital image and said second digital
                                                      image; and
                                  10
                                                      a digital image processor, coupled to said image memory and
                                  11                  receiving said first digital image and said second digital image,
                                                      producing a resultant digital image from said first digital image
                                  12                  enhanced with said second digital image.
Northern District of California
 United States District Court




                                  13   Dkt. No. 1-1 at 10:38-58. All the remaining asserted claims are dependent on claim 1. Id. at

                                  14   10:59-11:6.

                                  15          The patent expressly eschews any special hardware or software in favor of a “generic

                                  16   solution.” See id. at 2:3-7. The patent states that different types of sensors may be used as part of

                                  17   the invention. Id. at 4:67-5:4. The lenses in the patent are contrasted to a special process. Id. at

                                  18   2:56-57 (“[N]o micro-lenses process is needed.”). The analog-to-digital circuitry is described

                                  19   simply as “digitiz[ing] the output signals.” Id. at 5:41-43. The image memory is not detailed.

                                  20   The image processor is described functionally. Id. at 2:44-49 (“Using a set of digital image

                                  21   processes embedded in a digital signal processing chip, images . . . are processed . . . and

                                  22   subsequently produce high quality and film-like true color digital images.”).

                                  23                                              DISCUSSION

                                  24   I.     LEGAL STANDARDS

                                  25          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires the complaint to provide “a

                                  26   short and plain statement of the claim showing that the pleader is entitled to relief.” To meet that

                                  27   rule and survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a

                                  28   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                                                         3
                                   1   This does not impose a probability requirement at the pleading stage. It simply calls for enough

                                   2   “factual content that allows the court to draw the reasonable inference that the defendant is liable

                                   3   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

                                   4   U.S. at 556). The plausibility analysis is “context-specific” and not only invites, but “requires the

                                   5   reviewing court to draw on its judicial experience and common sense.” Id. at 679.

                                   6          The Federal Circuit has “repeatedly recognized that in many cases it is possible and proper

                                   7   to determine patent eligibility under 35 U.S.C. § 101 on a Rule 12(b)(6) motion. In many cases,

                                   8   too, evaluation of a patent claim’s subject matter eligibility under § 101 can proceed even before a

                                   9   formal claim construction.” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed.

                                  10   Cir. 2016) (citations omitted); see also Aatrix, 882 F.3d at 1125. But as the circuit has recently

                                  11   emphasized, the question of eligibility may be determined at the pleadings stage “only when there

                                  12   are no factual allegations that, taken as true, prevent resolving the eligibility question as a matter
Northern District of California
 United States District Court




                                  13   of law.” Aatrix, 882 F.3d at 1125 (citing FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089,

                                  14   1097 (Fed Cir. 2016)); see also Cellspin Soft, Inc. v. Fitbit, Inc., Case No. 18-2178, 2019 WL

                                  15   2588278, at *10 (Fed. Cir. June 25, 2019) (vacating Rule 12(b)(6) and Rule 12(c) dismissals

                                  16   where complaint made plausible and “well-pleaded allegations” of eligibility). This is particularly

                                  17   true for the element of an inventive concept, which raises a question of fact that can be resolved in

                                  18   a motion to dismiss only if the answer may be found in the complaint, the patent, and matters

                                  19   subject to judicial notice. Aatrix, 882 F.3d at 1128.

                                  20          To be sure, a patentee cannot avoid dismissal for ineligible claims purely on the basis of

                                  21   conclusory or generalized statements, and fanciful or exaggerated allegations that later prove to be

                                  22   unsupported may lead to fee shifting or other sanctions. See Cellspin, 2019 WL 2588278, at *8

                                  23   (“While we do not read Aatrix to say that any allegation about inventiveness, wholly divorced

                                  24   from the claims or the specification, defeats a motion to dismiss, plausible and specific factual

                                  25   allegations that aspects of the claims are inventive are sufficient.”); Berkheimer v. HP Inc., 890

                                  26   F.3d 1369, 1373 (Fed. Cir. 2018) (Moore, J., concurring in denial of rehearing en banc) (“[I]f the

                                  27   allegations in the complaint about the invention as claimed ultimately lack evidentiary support or

                                  28   if the case is exceptional, district courts can award attorneys’ fees to the accused infringer under
                                                                                          4
                                   1   either Rule 11 or [35 U.S.C.] § 285 to compensate the accused infringer for any additional

                                   2   litigation costs it incurs.”). But the inquiry in a motion to dismiss is typically confined to the

                                   3   contents of the complaint and the plain words of the patent that is incorporated by reference. To

                                   4   the extent claim construction issues might arise, the Court should adopt the patentee’s proposed

                                   5   constructions. Aatrix, 882 F.3d at 1125; IPLearn-Focus, LLC v. Microsoft Corp., 2015 WL

                                   6   4192092, at *3 (N.D. Cal. July 10, 2015), aff’d, 667 F. App’x 773 (Fed. Cir. July 11, 2016).

                                   7          Here, the Rule 12(b)(6) evaluation has been substantially streamlined by the complaint and

                                   8   the parties’ arguments. Plaintiffs do not object to resolving the Section 101 question in the context

                                   9   of defendants’ motion and have not identified any factual disputes that might make resolution on

                                  10   the pleadings inappropriate. The complaint does not allege anything about the inventive concept

                                  11   aspect of eligibility, and the parties raise no disputes of fact about inventiveness. Neither side has

                                  12   called for claim construction as part of the eligibility inquiry, and no construction disagreements
Northern District of California
 United States District Court




                                  13   were identified in the briefs or arguments. Consequently, the Section 101 inquiry may properly be

                                  14   made at this stage of the case.

                                  15          For the merits of the Section 101 issue, the scope of patentable subject matter includes

                                  16   “any new and useful process, machine, manufacture, or composition of matter, or any new and

                                  17   useful improvement thereof.” 35 U.S.C. § 101. The “laws of nature, physical phenomena, and

                                  18   abstract ideas” are “specific exceptions to § 101’s broad patent-eligibility principles.” Bilski v.

                                  19   Kappos, 561 U.S. 593, 601 (2010) (citation omitted). These exclusions are intended to guard

                                  20   against undue preemption of innovation and invention. Alice, 573 U.S. at 216 (citing U.S. Const.,

                                  21   Art. I, § 8, cl. 8). The Court must “distinguish between patents that claim the ‘buildin[g] block[s]’

                                  22   of human ingenuity and those that integrate the building blocks into something more,” because

                                  23   overbroad patent protection “would risk disproportionately tying up the use of the underlying

                                  24   ideas.” Id. at 217 (alterations in original) (internal quotation marks and citation omitted).

                                  25          In Alice, the Supreme Court set out a two-part test for Section 101. First, the Court

                                  26   determines “whether the claims at issue are directed to a patent-ineligible concept” such as an

                                  27   abstract idea, law of nature or natural phenomenon. Id. at 218. It is often “sufficient to compare

                                  28   claims at issue to those claims already found to be directed to an abstract idea in previous cases”
                                                                                          5
                                   1   for purposes of the step one analysis. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed.

                                   2   Cir. 2016); see also Alice, 573 U.S. at 221 (“In any event, we need not labor to delimit the precise

                                   3   contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no

                                   4   meaningful distinction between the concept of risk hedging in Bilski and the concept of

                                   5   intermediated settlement at issue here.”).

                                   6           The “purely functional nature of the claim confirms [whether the patent] is directed to an

                                   7   abstract idea, not to a concrete embodiment of that idea.” Affinity Labs of Tex., LLC v.

                                   8   Amazon.com, Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016); see also SAP Am., Inc. v. InvestPic,

                                   9   LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (describing “abstract” as turning on “the specificity

                                  10   required to transform a claim from one claiming only a result to one claiming a way of achieving

                                  11   it”). Oversimplifying the claims should be avoided because “[a]t some level, ‘all inventions . . .

                                  12   embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.’”
Northern District of California
 United States District Court




                                  13   Alice, 573 U.S. at 217 (second alteration in original) (internal citation omitted). For the digital

                                  14   technology involved here, the relevant inquiry is “whether the claims are directed to an

                                  15   improvement to computer functionality versus being directed to an abstract idea.” Enfish, 822

                                  16   F.3d at 1335; see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018)

                                  17   (“For an application of an abstract idea to satisfy step one, the claim’s focus must be on something

                                  18   other than the abstract idea itself.”).

                                  19           If a patent is directed to a patent-ineligible concept, the second step in Alice is to look for

                                  20   an “‘inventive concept’—i.e., an element or combination of elements that is sufficient to ensure

                                  21   that the patent in practice amounts to significantly more than a patent upon the [ineligible concept]

                                  22   itself.” Alice, 573 U.S. at 217-18 (alteration in original) (internal quotation marks and citation

                                  23   omitted). This step asks, “[w]hat else is there in the claims before us?” Mayo Collaborative

                                  24   Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012). The answer must include something

                                  25   “significantly more” than the abstract idea itself. BSG Tech, 899 F.3d at 1290. “It is well-settled

                                  26   that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to

                                  27   an otherwise abstract idea. Rather, the components must involve more than performance of ‘well-

                                  28   understood, routine, conventional activit[ies] previously known to the industry.’” In re TLI
                                                                                           6
                                   1   Commc’ns LLC Patent Litig., 823 F.3d 607, 613 (Fed. Cir. 2016) (alteration in original) (quoting

                                   2   Alice, 573 U.S. at 225). In addition, merely reducing an abstract concept to a particular technical

                                   3   platform is not enough to provide the inventive element needed to support a patent. Elec. Power

                                   4   Grp., 830 F.3d at 1354; TriDim Innovations LLC v. Amazon.com, Inc., 207 F. Supp. 3d 1073, 1080

                                   5   (N.D. Cal. 2016). “If a claim’s only ‘inventive concept’ is the application of an abstract idea using

                                   6   conventional and well-understood techniques, the claim has not been transformed into a patent-

                                   7   eligible application of an abstract idea.” BSG Tech, 899 F.3d at 1290-91.

                                   8   II.    THE CLAIMED INVENTION IS NOT PATENTABLE

                                   9          A. Claim 1 Is Directed to an Abstract Idea

                                  10          Turning to the ’289 patent and representative claim 1, the first task is to ascertain “the

                                  11   focus of the claimed advance over the prior art to determine if the claim’s character as a whole is

                                  12   directed to excluded subject matter.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850
Northern District of California
 United States District Court




                                  13   F.3d 1332, 1338 (Fed. Cir. 2017) (internal quotation marks omitted) (quoting Affinity Labs of Tex.,

                                  14   LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)). To that end, the claim may be

                                  15   “considered in light of the specification.” Enfish, 822 F.3d at 1335; see also IPLearn-Focus, 2015

                                  16   WL 4192092, at *4.

                                  17          In pertinent part, claim 1 recites a digital camera, comprising “[1] a first and a second

                                  18   image sensor closely positioned with respect to a common plane . . . [2] two lenses . . . [3] said

                                  19   first image sensor producing a first image and said second image sensor producing a second image

                                  20   . . . [4] an analog-to-digital converting circuitry coupled to said first and said second image sensor

                                  21   . . . [5] an image memory . . . and [6] a digital image processor . . . producing a resultant digital

                                  22   image from said first digital image enhanced with said second digital image.” Dkt. No. 1-1 at

                                  23   10:38-58. The specification clearly identifies the deployment of multiple image sensors as the

                                  24   “claimed advance over the prior art.” See id. at 4:64-67 (“Fundamentally and distinctly different

                                  25   from existing digital cameras, improved digital camera . . . uses four identical image sensors.”); id.

                                  26   at 9:55-57 (“Different from existing digital cameras, the disclosed improved digital camera uses

                                  27   multiple sensors with multiple lenses.”).

                                  28
                                                                                          7
                                   1          As this plain language makes clear, claim 1 is drawn to the abstract idea of taking two

                                   2   pictures and using those pictures to enhance each other in some way. Defendants say that this

                                   3   same idea can be found in the mental processes that produce human vision from inputs from two

                                   4   eyes, Dkt. No. 43 at 8-9, but the Court need not go so far afield. Since the earliest years of the

                                   5   photographic medium, those having skill in the art have used multiple exposures, or the combining

                                   6   of multiple images, to enhance images. See The Breaking Wave, The J. Paul Getty Museum,

                                   7   http://www.getty.edu/art/collection/objects/61917/gustave-le-gray-the-breaking-wave-french-

                                   8   1857/ (last visited July 2, 2019) (“Balancing the different light intensities of the sea and sky in one

                                   9   simultaneous exposure was not easily solved . . . . Le Gray surmounted this dilemma [in 1857] by

                                  10   montaging several paper or glass plate negatives with different exposures.”). Such a “fundamental

                                  11   [and] long prevalent” practice is a quintessential abstract idea. Intellectual Ventures I LLC v.

                                  12   Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016) (quoting Alice, 573 U.S. at 219); see also
Northern District of California
 United States District Court




                                  13   DIRECTV, 838 F.3d at 1258 (merely adding computer components to well-known practice does

                                  14   not make invention non-abstract).

                                  15          Additionally, like the unpatentable subject matter in TLI Communications, which was

                                  16   directed to “the abstract idea of classifying and storing digital images,” the claims here are defined

                                  17   only in terms of their functions. In re TLI Commc’ns, 823 F.3d at 609; see also id. at 612 (“The

                                  18   specification fails to provide any technical details for the tangible components, but instead

                                  19   predominately describes the system and methods in purely functional terms.”). For example, the

                                  20   ’289 patent does not require special hardware or software. See Dkt. No. 1-1 at 2:3-7 (“[T]here is a

                                  21   great need for a generic solution that makes digital cameras capable of producing high resolution

                                  22   images without enormously incurring the cost of photosensitive chips with multimillion

                                  23   photocells.”). The complaint also does not allege anything other than a generic environment of

                                  24   image sensors and lenses for the invention. See, e.g., AC ¶ 10-11; SC ¶ 12-13.

                                  25          Yu’s arguments to the contrary are not well taken. He says that Thales Visionix Inc. v.

                                  26   United States, 850 F.3d 1343 (Fed. Cir. 2017), mandates a denial of defendants’ motion. Dkt. No.

                                  27   45 at 13-14. Thales upheld a patent that dealt with an arrangement of sensors, and Yu contends

                                  28   the result should be the same here because the ’289 patent similarly instructs a “particular
                                                                                          8
                                   1   configuration” of sensors. Id. at 13. But Thales is distinguishable because its patent-in-suit stated

                                   2   why and how the “particular configuration” of sensors contributed to an advancement over the

                                   3   prior art. Thales, 850 F.3d at 1345. The only configuration to which “benefits and advantages”

                                   4   are attributed in the specification in the ’289 patent is the mere use of multiple lenses and sensors.

                                   5   Dkt. No. 1-1 at 2:50-65. There is scant mention of, and certainly no emphasis on, the relative

                                   6   positions of the lenses and sensors. See id. at 6:21-26 (“Regardless of other possible arrangements

                                   7   of image sensors behind four lenses . . . it can be appreciated to those skilled in the art that four

                                   8   images . . . resulting respectively from four lenses . . . will have to be registered before forming a

                                   9   color image therefrom.”). Yu raises the ’289 patent prosecution history, but that too simply

                                  10   highlighted a combination of components defined by the number and type of image sensors. Dkt.

                                  11   No. 45 at 10; see Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir. 2018) (judicial

                                  12   notice of public records); Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1008 n.2 (Fed.
Northern District of California
 United States District Court




                                  13   Cir. 2018) (“Prosecution histories constitute public records.”). Thus, while the Federal Circuit has

                                  14   “held claims focused on various improvements of systems directed to patent eligible subject

                                  15   matter under § 101,” those cases, like Thales, are distinguishable because the claims were

                                  16   “directed to a particular manner” of improving computer functionality, whereas the ’289 patent

                                  17   goes entirely to the abstract idea of using multiple images to enhance an image. Core Wireless

                                  18   Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018).

                                  19          Yu’s reliance on the unreported decision in Electronic Scripting Products, Inc. v. HTC

                                  20   America Inc., Case No. 17-cv-05806-RS, 2018 WL 1367324 (N.D. Cal. Mar. 16, 2018), is also

                                  21   misplaced. There, the plaintiff had demonstrated that “the sensors are not mere conduits for

                                  22   abstract principles, but instead their placement is integral to the improved functioning of the

                                  23   system.” Id. at *5. Yu has not done the same.

                                  24          Yu suggests that the ’289 patent describes a non-abstract improvement to camera

                                  25   technology and hardware, but the plain text of the patent shows otherwise. The sections Yu points

                                  26   to simply describe the principle that combining images with different dynamic ranges creates an

                                  27   image with a higher dynamic range. Dkt. No. 1-1 at 9:28-40; id. at 9:46-52; see also Dkt. No. 45

                                  28   at 15. It does not describe a specific asserted improvement in digital photo capabilities. The rest
                                                                                          9
                                   1   of the specification does nothing more than state the abstract idea of using multiple lenses and

                                   2   image sensors to produce enhanced images. The complaint also does not allege any facts

                                   3   plausibly showing that the claimed invention overcomes a problem uniquely arising in the digital

                                   4   context. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59 (Fed. Cir. 2014);

                                   5   see also AC ¶ 11; SC ¶ 13 (“The improved digital camera is not limited to performing any

                                   6   particular type of image enhancement.”).

                                   7           B.      Claim 1 Lacks an Inventive Concept

                                   8           The question of whether claim 1 features an inventive concept sufficient to save it from

                                   9   ineligible abstraction is also answered against Yu. Yu acknowledges that the inventive concept

                                  10   “must be significantly more than the abstract idea itself,” BASCOM Glob. Internet Servs., Inc. v.

                                  11   AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016), and it must be more than “well-

                                  12   understood, routine, conventional activity,” Mayo, 566 U.S. at 79. See Dkt. No. 45 at 12. Claim 1
Northern District of California
 United States District Court




                                  13   fails on both counts.

                                  14           Although it is true that deciding whether a claim features an inventive concept outside the

                                  15   conventional may entail questions of fact, see Cellspin, 2019 WL 2588278, at *6, that is not the

                                  16   case here. Yu makes no argument to that end, and the complaint does not allege that the claimed

                                  17   invention contains unconventional digital camera elements beyond the abstract idea to which the

                                  18   patent is directed. There are no allegations that the asserted combination and arrangement of

                                  19   “well-understood, routine [and] conventional” digital camera components goes beyond the

                                  20   abstract idea of using multiple images to enhance one image. See Chargepoint, Inc. v.

                                  21   SemaConnect, Inc., 920 F.3d 759, 774 (Fed. Cir. 2019) (a “claimed invention’s use of the

                                  22   ineligible concept to which it is directed cannot supply the inventive concept that renders the

                                  23   invention ‘significantly more’ more than that ineligible concept”) (quoting BSG Tech, 899 F.3d at

                                  24   1290); see also InvestPic, 898 F.3d at 1168-69 (“Here, all of the claim details identified by

                                  25   [plaintiff] . . . fall into one or both of two categories: they are themselves abstract; or there are no

                                  26   factual allegations from which one could plausibly infer that they are inventive.”). Once the

                                  27   abstract idea is removed from the claim, all that is left here is the “conventional technology” of a

                                  28   digital camera, such as image sensors, lenses, circuitry, memory and a processor being used in
                                                                                          10
                                   1   conventional ways. The Federal Circuit has consistently held “that claims are not saved from

                                   2   abstraction merely because they recite components more specific than a generic computer.” BSG

                                   3   Tech, 899 F.3d at 1286.

                                   4          The silence of the complaint sets this case apart from Aatrix, Cellspin, and Berkheimer v.

                                   5   HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), where the plaintiffs made non-conclusory allegations

                                   6   establishing an inventive concept. In Aatrix, for example, the plaintiff alleged that the unique

                                   7   importation of data from third-party programs improved the functioning of the computer. Aatrix,

                                   8   882 F.3d at 1127. In Cellspin, the amended complaint identified “several ways in which its

                                   9   application of capturing, transferring, and publishing data was unconventional.” Cellspin, 2019

                                  10   WL 2588278, at *7. And in Berkheimer, the Federal Circuit cited the specification’s description

                                  11   of “an inventive feature that stores parsed data in a purportedly unconventional manner,” in

                                  12   denying summary judgment. Berkheimer, 881 F.3d at 1369.
Northern District of California
 United States District Court




                                  13          In contrast, the portions of the ’289 patent and the complaint that Yu highlights as

                                  14   describing a “unique and unconventional combination and arrangement of digital camera

                                  15   components constitut[ing] an inventive concept” and “improved operation and capabilities over

                                  16   prior single-sensor and single-lens digital cameras,” Dkt. No. 45 at 15, are entirely conclusory and

                                  17   merely describe multiple sensors and lenses. There is no “non-conventional and non-generic

                                  18   arrangement of known, conventional pieces.” BASCOM Glob. Internet Servs., 827 F.3d at 1350.

                                  19   Any benefits and improvements that might accrue simply from instantiation of the abstract idea of

                                  20   using multiple images to enhance a particular image do not aid Yu’s case for patent-eligibility. As

                                  21   the Federal Circuit concluded in BSG Tech, which found that a patent related to indexing

                                  22   information in wide access databases claimed ineligible subject matter, “[t]hese benefits, however,

                                  23   are not improvements to database functionality. Instead, they are benefits that flow from

                                  24   performing an abstract idea in conjunction with a well-known database structure.” BSG Tech, 899

                                  25   F.3d at 1288. None of the purported benefits for digital photography alleged in the complaint, see,

                                  26   e.g., AC ¶ 10; SC ¶ 12, or in the ’289 specification or claims contribute to patentability because

                                  27   they are attributable to the abstract idea of using multiple images to enhance one image, and not

                                  28   anything substantially beyond that.
                                                                                        11
                                   1          The other elements of the patent are all well-understood, routine and conventional in

                                   2   themselves, and ordered in a conventional manner. The record from the patent prosecution notes

                                   3   that earlier patents had disclosed multiple image sensors “closely positioned with respect to a

                                   4   common plane with reference to an image target, with lenses mounted in front of all sensors,”

                                   5   “individual A/D conversion circuitry,” “a digital image processor,” and “image memory.” Dkt.

                                   6   No. 44-1 at 4-5. While the “mere fact that something is disclosed in a piece of prior art, for

                                   7   example, does not mean it was well-understood, routine, and conventional,” Berkheimer, 881 F.3d

                                   8   at 1369, in combination with all the other evidence, a motion to dismiss is proper on this record.

                                   9   See Aatrix, 882 F.3d at 1128 (“There are concrete allegations in the second amended complaint

                                  10   that individual elements and the claimed combination are not well-understood, routine, or

                                  11   conventional activity. There are also concrete allegations regarding the claimed combination’s

                                  12   improvement to the functioning of the computer.”); BSG Tech, 899 F.3d at 1291 (“Here, the only
Northern District of California
 United States District Court




                                  13   alleged unconventional feature of BSG Tech’s claims is the requirement that users are guided by

                                  14   summary comparison usage information or relative historical usage information. But this simply

                                  15   restates what we have already determined is an abstract idea.”). “There is, in short, nothing

                                  16   ‘inventive’ about any claim details, individually or in combination, that are not themselves in the

                                  17   realm of abstract ideas.” InvestPic, 898 F.3d at 1170.

                                  18          C.      PREEMPTION

                                  19          While the failure of claim 1 to survive the two-prong inquiry under Alice is enough to

                                  20   warrant dismissal of the complaint, the Court also finds the scope of potential preemption to weigh

                                  21   against patent eligibility. See Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC, 915

                                  22   F.3d 743, 752 (Fed. Cir. 2019) (“Preemption is sufficient to render a claim ineligible under § 101,

                                  23   but it is not necessary.”). Yu contends that “virtually all dual-lens cameras on the market today

                                  24   use the techniques claimed in the ’289 Patent.” AC ¶ 12; SC ¶ 14. In addition, the final limitation

                                  25   in claim 1 of the ’289 patent is that the digital image processor produces an image “from said first

                                  26   digital image enhanced with said second digital image.” Dkt. No.1-1 at 10:54-58. As a result,

                                  27   while the ’289 patent’s specification is replete with discussions of how the patent increases

                                  28   resolution and dynamic range, id. at 1:66-2:16, and mentions noise removal and color correction,
                                                                                        12
                                   1   id. at 10:13-16, the AC, for example, alleges infringement through iPhone features such as

                                   2   “improved digital zoom, ‘portrait mode,’ ‘portrait lighting,’ and Face ID.” AC ¶ 24. These

                                   3   allegations underscore the breadth of potential preemption Yu envisions, which further supports a

                                   4   finding of ineligibility.

                                   5                                            CONCLUSION

                                   6           Because the ’289 patent is directed to an abstract idea and does not add an inventive

                                   7   concept, the AC and SC are dismissed. In light of the plain language of the claims in the patent,

                                   8   the Court has substantial doubt that Yu can amend around this problem. Even so, the Court cannot

                                   9   say that any amendment would necessarily be futile, and so plaintiffs may file amended

                                  10   complaints by July 23, 2019. See Smith v. Pac. Props. & Dev. Corp., 358 F.3d 1097, 1106 (9th

                                  11   Cir. 2004) (“[A] district court should grant leave to amend even if no request to amend the

                                  12   pleading was made, unless it determines that the pleading could not be cured by the allegation of
Northern District of California
 United States District Court




                                  13   other facts.” (quoting Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995))). Failure to meet

                                  14   that deadline will result in dismissal with prejudice under Rule 41(b). Defendants’ motions to

                                  15   dismiss the claims for willful infringement are denied without prejudice as moot.

                                  16           IT IS SO ORDERED.

                                  17   Dated: July 2, 2019

                                  18
                                  19
                                                                                                    JAMES DONATO
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
